Title: To Thomas Jefferson from Leonard M. Parker, 11 July 1821
From: Parker, Leonard M.
To: Jefferson, Thomas


Sir,
Charlestown Mass.
July 11. 1821.
I take the liberty to enclose you an Oration delivered in this Town, on the late “great Anniversary Festival”, together with an address introductory to the reading of the Declaration of Independence—I take this liberty, although it has never been my good fortune to be favoured with a personal acquaintance. But on the bright page, of our Country’s history, on the great theatre of publick life, and from the lips of a father-in law, the late Judge Lincoln of Worcester who was proud to consider you as a friend; I have learned a character, which I honour and revere. I beg to be pardoned for feeling more than an ordinary interest in the enclosed performances—inasmuch as both of the young men were my pupils in the Study of the law—Mr. Willard admitted to practice as an Attorney within a few months, and Mr. Loring is now a student in my office—Should the perusal impart to you the slightest gratification, it will be to me a source of lasting joy—With sentiments of the greatest respect, I am, Sir, your Obt. Servt.Leonard M. Parker